Citation Nr: 0029012	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  What evaluation warranted for a left knee disability, 
currently evaluated as 10 percent disabling, from October 
1995.   

2.  What evaluation is warranted for a right knee disability, 
currently evaluated as 10 percent disabling, from October 
1995.  

3.  What evaluation is warranted for an open reduction 
internal fixation, right zygomatic complex fracture, 
postoperative status, currently evaluated as 10 percent 
disabling, from October 1995.  

4.  What evaluation is warranted for a left shoulder 
disability, currently evaluated as 10 percent disabling, from 
October 1995.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to October 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In December 1998, the Board remanded the veteran's claim to 
the RO for additional development.  While the case was in 
remand status, in May 2000, the RO assigned a 10 percent 
disability evaluation to the service-connected left shoulder 
disability.  As the 10 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The remand that follows this decision will address the issues 
of entitlement to an increased evaluation for open reduction 
internal fixation, right zygomatic complex fracture, 
postoperative status, currently evaluated as 10 percent 
disabling and entitlement to an increased evaluation for a 
left shoulder disability, currently evaluated as 10 percent 
disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left knee disability is manifested by 
complaints of pain.  Motion is from 0 to 116 degrees, and X-
rays are normal.  

3.  The veteran's right knee disability is manifested by 
complaints of pain.  Motion is from 0 to 117 degrees, and X-
rays are normal.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met at any time since 
October 1995.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 
(1999).  

2.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met at any time since 
October 1995.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims (The 
Court) has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint. See DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of Federal 
Regulations, Sections 4.40 and 4.45 make clear that pain must 
be considered capable of producing compensable disability of 
the joints); see also Quarles v. Derwinski, 3 Vet. App. 129, 
139-40 (1992) (Board's failure to consider section 4.40 was 
improper when that regulation had been made potentially 
applicable through assertions and issues raised in record).  

The Board must consider whether an increased schedular rating 
may be in order pursuant to the relevant schedular criteria, 
i.e., notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria, pursuant to 38 C.F.R. § 4.40 
on the basis of additional functional loss due specifically 
to complaints of pain on use or during flare- ups, and 
pursuant to 38 C.F.R. § 4.45 if there is additional 
functional loss due specifically to any weakened movement, 
excess fatigability, or incoordination.  

The Evidence

Service connection was granted for each of the disabilities 
in question here in January 1996.  Ten- percent ratings were 
granted for each knee disability.  These evaluations were 
based on service medical records which showed that the 
veteran was treated for bilateral knee pain and diagnosed 
with chondromalacia in October 1988.  In November 1988, he 
underwent a left knee medial meniscectomy.  Treatment for 
knee complaints continued until 1995.   

VA outpatient treatment records show that in February 1996, 
the veteran was treated for bilateral knee pain.  
Degenerative joint disease of the knees was among the 
diagnoses.  He received treatment for complaints of bilateral 
knee pain in April 1996.  

The veteran underwent a VA orthopedic examination in March 
1999.  He stated that he had pain in his knees every day, as 
well as stiffness and swelling.  The veteran reported that he 
had not been able to run since about 1995, but that he could 
walk four to five miles.  He stated that the left knee gave 
out about once or twice a month.  He stated that hard work on 
his knees aggravated his knees and that he got some relief 
with taking medications, particularly Motrin, 800 mg twice a 
day.  The veteran also reported having locking in the knees, 
more in the left.  The examiner noted that there was no 
crepitus or effusions in either knee, no anterior or 
posterior movement, and no medial or lateral movement in 
either knee.  Flexion of the right knee was to 117 degrees, 
pushed to 130 degrees, and flexion of the left knee was to 
116 degrees, pushed to 133 degrees.  It was noted that he had 
good strength in both legs.  The diagnoses were: degenerative 
joint disease of the left knee with moderate functional loss 
primarily due to pain and maybe mild to moderate functional 
loss due to instability; degenerative joint disease of the 
right knee with moderate functional loss; degenerative joint 
disease of the left shoulder with moderate functional loss 
primarily due to pain and instability.  X-rays of the right 
and left knees showed no significant abnormalities, and the 
impression was, normal studies. 

In a February 2000 addendum, the examiner noted that the 
veteran did not describe any instability of the right knee.  
It was also stated that the examiner did not find anterior, 
posterior, medial or lateral movement in the right knee.  In 
a second addendum, dated in April 2000, the examiner stated 
that after reviewing X-rays and the previous dictation, the 
veteran had diagnoses of right knee chondromalacia with 
moderate functional impairment, and on the left, he had 
internal derangement with moderate functional loss.  


The Knees

The RO rated the veteran's left knee disability as 10 percent 
disabling under Diagnostic Code 5257.  Under that code, 
slight knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation. A 20 percent 
evaluation is warranted for moderate knee impairment. 38 
C.F.R. § 4.71a, DC 5257.  The right knee is rated under DC 
5260.  A 10 percent rating is warranted where flexion of the 
leg is limited to 45 degrees and a 20 percent rating is 
warranted where flexion is limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. Part 4, Code 5003.

In this case, the record reflects that the veteran has 
complained of episodes of giving way of his left knee and 
daily pain, and the regional office has assigned a 10 percent 
evaluation for the veteran's left knee disability under the 
provisions of Diagnostic Code 5257.  There is no indication 
that moderate impairment of the knee is present so as to 
warrant entitlement to an evaluation of 20 percent under that 
diagnostic code.  The examiner has stated that there was no 
medial or lateral movement of the knee and thus moderate knee 
impairment with recurrent subluxation or lateral instability 
of the left knee is not shown.  

Upon review of the evidence of record, the Board finds that a 
rating in excess of 10 percent for left knee disability is 
not warranted. While the veteran's left knee is demonstrably 
painful, particularly with movement, there is no objective 
evidence of any instability, swelling, crepitus or giving way 
associated with the knee.  He has been noted to have moderate 
functional impairment; however there is no showing of 
objective manifestations to show that a rating beyond the 
currently assigned 10 percent is warranted.  There is no 
instability and only slight loss of motion.  He has indicated 
that he can walk four to five miles.  It is the opinion of 
the Board that the current 10 percent evaluation adequately 
compensates the veteran for any functional impairment he 
experiences in his left knee.  As to the right knee, the 
veteran reports having pain and some locking.  However, 
motion of the right knee was from 0 to 117 degrees.  Thus 
there is no showing of an increased rating under Diagnostic 
Code 5260.  Neither would an increased rating be warranted 
under Diagnostic Code 5261 since extension is to 0 degrees, 
or Diagnostic Code 5257, since there is no showing of 
instability of the right knee.  In addition, since there is 
no showing of dislocated semilunar cartilage, an increase 
under DC 5258 is not appropriate for either the right or left 
knee.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; and the 
provisions of 38 C.F.R. § 4.45 concerning disability factors 
such as weakened movement, excess fatigability, and 
incoordination are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board notes that no weakness, 
atrophy or incoordination were found on the VA examination 
for either knee.   The examiner noted that there was no 
crepitus or effusions of either knee, and also reported that 
strength in both legs was good.  The examiner did not 
identify objective evidence of pain or any other significant 
functional impairment associated with the service-connected 
disabilities.  Since the assigned evaluation of 10 percent 
contemplates limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees and the veteran in fact 
had the ability to flex to beyond 100 degrees and to extend 
to 0 degrees for both knees, the Board must conclude that 
even when all pertinent disability factors are considered, 
the disabilities do not more nearly approximate the 
limitation of motion criteria for an evaluation in excess of 
10 percent.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  While 
degenerative arthritis has been diagnosed, X-rays of both 
knees are normal.  Thus separate ratings for painful motion 
due to arthritis are not warranted.  

Thus at no time since October 1995, has either knee 
disability warranted an increased rating beyond 10 percent.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that none of the veteran's disabilities 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that any interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for a left knee disability beyond 10 
percent from October 1995 is denied.  

An increased evaluation for a right knee disability beyond 10 
percent from October 1995 is denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected jaw disability.  Residuals of facial fractures do 
not have a specific diagnostic code under the Schedule, and 
the veteran's service-connected disorder is evaluated 
analogous to malunion or nonunion of the maxilla. 38 C.F.R. § 
4.27 (1999).

The 10 percent disability rating, is warranted where there is 
malunion or nonunion of the maxilla with moderate 
displacement, and a 30 percent disability rating is warranted 
for malunion or nonunion of the maxilla with severe 
displacement. 38 C.F.R. § 4.150, Code 9916 (1999).

In October 1996, the RO increased the veteran's rating for 
his jaw disability from noncompensable to 10 percent 
disabling. This was based on VA records in 1996 which showed 
evidence of facial pain.  The disability was granted a 10 
percent evaluation for pain, analogous to the criteria for 
scarring which is painful and tender.  

The veteran underwent a VA dental examination in August 1999.  
The examiner noted that the claims file had been reviewed.  
It was stated that there was no functional impairment and no 
apparent loss of motion.  The examiner reported that there 
were no missing teeth other than third molars, and that there 
was no apparent bone loss.  The examiner noted that there was 
no loss of substance of the body of the mandible.  The 
examiner stated that there was possibly some loss of the 
right zygomatic process right side and that he was unable to 
tell with dental X-ray.  It was recommended in a February 
2000 note, that additional facial X-rays be taken, and 
observation by a radiologist or an ear nose and throat 
specialist be undertaken.  It does not appear from the record 
that these additional X-rays and the recommended observation 
were accomplished.  

As to the left shoulder disability, in order to warrant an 
increased evaluation for the veteran's service-connected left 
shoulder disability, there would, of necessity, need to be 
demonstrated the presence of a limitation of motion of the 
veteran's left arm at shoulder level, or nonunion of the 
clavicle or scapula, with loose movement or dislocation. 38 
C.F.R. Part 4, Codes 5201, 5203 (1999).

In March 1999, on VA examination in, it was noted that there 
was popping in the left shoulder, and shoulder extension was 
to 50 degrees.  Flexion of the left shoulder was to 156 
degrees; and abduction was to 164 degrees.  Internal and 
external rotation was from 0 to 90 degrees.  The diagnosis 
was, internal derangement of the left shoulder with moderate 
functional loss, primarily due to pain and also due to 
weakness; X-rays of the left shoulder showed no significant 
abnormalities, and the impression was, normal study.  In a 
February 2000 addendum, a VA examiner stated that both 
shoulders were noted to have crepitus and pain   

Under DC 5201, Arm, limitation of motion of:  A 20 percent 
evaluation is warranted with limitation of motion of the arm 
at shoulder level, or to midway between the side and shoulder 
level. A 30 percent evaluation is in order with limitation of 
the arm to 25 degrees from the side.

Under DC 5200, Scapulohumeral articulation, ankylosis of:  A 
20 percent evaluation is warranted for favorable ankylosis of 
the scapulohumeral articulation with abduction to 60 degrees, 
when the veteran can reach his mouth and head.

Under DC 5202, Humerus, other impairment of:  A 20 percent 
evaluation is warranted for malunion of the humerus with 
either moderate, or marked deformity or recurrent dislocation 
of the scapulohumeral joint with frequent or infrequent 
episodes and guarding of all arm movements. A 40 percent 
evaluation would be in order for fibrous union of the 
humerus.

Under DC 5203, Clavicle or scapula, impairment of:  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement. A 10 percent rating is warranted for 
nonunion without loose movement, or with malunion.

It is noted that full shoulder forward flexion and abduction 
is to 180 degrees. Full external rotation is to 90 degrees up 
and down. 38 C.F.R. § 4.71, Plate I.

The Board notes that the examiner has reflected that the 
veteran has extension of the shoulder to 50 degrees.  The 
Board is unclear as to how to interpret this finding in 
relation to the rating criteria noted above.  Specifically 
the Board is unsure if this refers to how far the left arm 
extends from the side (D. C. 5201).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for radiologic tests consistent with 
those recommended by the VA examiner in 
August 1999.  The veteran should be 
informed of the potential consequences of 
his failure to appear.  The tests should 
be reviewed and commented upon by a 
radiologist.  Then the veteran should be 
examined by an ENT specialist, if 
available, to evaluate the veteran's 
service-connected disability.  All 
indicated studies should be performed.  A 
copy of this remand, as well as the 
claims file must be reviewed by the 
examiners in conjunction with the 
examination.  The ENT examiner should 
indicate if there is malunion or nonunion 
of the maxilla and if there is severe 
displacement.  A complete rationale for 
all opinions and conclusions expressed 
should be given.  

2.  The March 1999 VA examination report 
should be reviewed by the examiner who 
examined the veteran at that time, and an 
explanation should be provided as to the 
interpretation of the finding of 
extension of the right arm to 50 degrees.  
Specifically, the examiner should 
indicate if this finding represents how 
far the arm extends from the side.  The 
claims file and a copy of this remand 
should be made available for review.  

3.  After the development has been 
completed, the RO should review the 
record to ensure that it complies with 
the directives of this remand, and if 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


 

